GOF SA-1 06/15 SUPPLEMENT DATED JUNE 30, 2015 TO THE STATEMENTS OF ADDITIONAL INFORMATION OF FRANKLIN MUTUAL SERIES FUNDS Franklin Mutual Beacon Fund Franklin Mutual Global Discovery Fund Franklin Mutual Quest Fund Franklin Mutual Shares Fund Franklin Mutual Financial Services Fund Franklin Mutual International Fund TEMPLETON CHINA WORLD FUND TEMPLETON DEVELOPING MARKETS TRUST TEMPLETON FUNDS Templeton Foreign Fund TEMPLETON GLOBAL INVESTMENT TRUST Templeton BRIC Fund Templeton Emerging Markets Balanced Fund Templeton Emerging Markets Small Cap Fund TEMPLETON GLOBAL OPPORTUNITIES TRUST TEMPLETON INSTITUTIONAL FUNDS Emerging Markets Series I. For Templeton BRIC Fund and Templeton China World Fund, “Glossary of Investments, Techniques, Strategies and Their Risks – Foreign securities” is amended by deleting in its entirety the paragraph that begins “The Fund is unable to buy the China A shares .” immediately prior to the section entitled “Developing markets or emerging markets.” II. For all Funds, “Glossary of Investments, Techniques, Strategies and Their Risks – Foreign securities” is amended by adding the following before “Developing markets or emerging markets:” Investing through Stock Connect. Foreign investors may now invest in eligible China A shares (“Stock Connect Securities”) listed and traded on the Shanghai Stock Exchange (“SSE”) through the Shanghai –Hong Kong Stock Connect (“Stock Connect”) program. Stock Connect is a securities trading and clearing program developed by The Stock Exchange of Hong Kong Limited (“SEHK”), SSE, Hong Kong Securities Clearing Company Limited and China Securities Depository and Clearing Corporation Limited for the establishment of mutual market access between SEHK and SSE. In contrast to certain other regimes for foreign investment in Chinese securities, no individual investment quotas or licensing requirements apply to investors in Stock Connect Securities through Stock Connect. In addition, there are no lock-up periods or restrictions on the repatriation of principal and profits. However, trading through Stock Connect is subject to a number of restrictions that may affect a Fund’s investments and returns. For example, a primary feature of the Stock Connect program is the application of the home market’s laws and rules to investors in a security. Thus, investors in Stock Connect Securities are generally subject to PRC securities regulations and SSE listing rules, among other restrictions. In addition, Stock Connect Securities generally may not be sold, purchased or otherwise transferred other than through Stock Connect in accordance with applicable rules. While Stock Connect is not subject to individual investment quotas, daily and aggregate investment quotas apply to all Stock Connect participants, which may restrict or preclude a Fund’s ability to invest in Stock Connect Securities. For example, an investor cannot purchase and sell the same security on the same trading day. Stock Connect also is generally available only on business days when both the SSE and the SEHK are open. Trading in the Stock Connect Program is subject to trading, clearance and settlement procedures that are untested in the PRC, which could pose risks to a Fund. Finally, the withholding tax treatment of dividends and capital gains payable to overseas investors currently is unsettled. Stock Connect is in its initial stages. Further developments are likely and there can be no assurance as to whether or how such developments may restrict or affect a Fund’s investments or returns. In addition, the application and interpretation of the laws and regulations of Hong Kong and the PRC, and the rules, policies or guidelines published or applied by relevant regulators and exchanges in respect of the Stock Connect program, are uncertain, and they may have a detrimental effect on a Fund’s investments and returns. Please keep this supplement with your Statement of Additional Information for future reference.
